Citation Nr: 1101200	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as lung disease and 
emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to June 1962 
and from June 1963 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

The issue of entitlement to an increased initial rating for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

At a March 2010 hearing, the Veteran stated that he wished to 
withdraw his claim for service connection for a respiratory 
disorder.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection 
for COPD, also claimed as lung disease and emphysema, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Appeals must be 
withdrawn in writing except for appeals withdrawn on the record 
at a hearing.  Id.  At his March 2010 hearing the Veteran 
withdrew his appeal for service connection for COPD, also claimed 
as lung disease and emphysema and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal for service connection for COPD, also claimed as lung 
disease and emphysema, and the appeal is dismissed.


ORDER

The appeal for service connection for COPD, also claimed as lung 
disease and emphysema, is dismissed

REMAND

The Veteran maintains that he entitled to a rating in excess of 
50 percent for his service-connected PTSD.  The Veteran submitted 
September 2008, February 2009, and January 2010 statements from a 
VA psychiatrist who stated that the Veteran was incapable of 
engaging in any gainful employment due to his PTSD symptoms.  
There is also a March 2009 VA PTSD examination report in which 
the examiner noted that the Veteran was not currently employed 
and that there was total occupational impairment due to the 
Veteran's PTSD.  

Contrary to the statement that the Veteran made to the March 2009 
VA examiner that he was unemployed, the Veteran testified at a 
March 2010 hearing that he was working 20 to 40 hours a week as a 
park guide.  Because the opinion of the March 2009 VA examiner 
was based on incorrect facts, it is inadequate and a new VA 
examination should be obtained.  The Board is unable to determine 
the appropriate rating for the Veteran's PTSD based on the 
current record.  

At the hearing the Veteran reported that he was quitting his job 
due to his PTSD.  The details of the Veteran's employment, 
including beginning date, hours, and duties, as well as 
termination date and reason for termination, if applicable, 
should be obtained.  

The Veteran's updated VA treatment records should be obtained and 
associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records dated from February 2009 to 
present.

2.  With the Veteran's cooperation (i.e., 
providing any necessary identifying 
information and releases) the RO should 
obtain from the Veteran's employer(s) since 
September 2006 the details regarding the 
Veteran's employment.  This should include 
beginning date, hours, and duties, as well as 
termination date and reason for termination, 
if applicable.

3.  When the above actions have been 
completed to the extent possible, afford the 
Veteran an examination to determine the 
nature and extent of his service-connected 
PTSD.  The claims folder should be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
obsessional rituals which interfere with 
routine activities; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; homicidal and/or suicidal 
ideation(s); and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the Veteran's 
service-connected PTSD, and an explanation of 
what the score means.  The examiner should 
specifically comment upon the impact of PTSD 
on his employability.  

4.  If the benefit sought on appeal remains 
denied, the RO should furnish the Veteran and 
his representative a supplemental statement 
of the case and afford them the appropriate 
time period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


